Case 7:19-cv-00004-GEC-PMS Document 1 Filed 01/04/19 Page 1 of 12 Pageid#: 1

                                                                                       J           Recd Date   Grv.




Foruse by inm ates in filing a com plaintunderCIVIL RIG HTS ACT,42 USC j1983                   .


INMATENAuE: rûoo b'    ,oc-o q- t-                                            x ek-t
PRISONERNo.: 1lqs lZ ('  N
pLACEOFCONFINEMENT: G f-ss Q t                                            v


                          FI
                           O
                           NR
                            TH
                             TH
                              EE
                               UW
                                NI
                                 TS
                                 EET
                                   DES
                                     RTN
                                       AT
                                        DE
                                         I
                                         STD
                                           RI
                                            S
                                            CTRO
                                               I
                                               8
                                               FTVC
                                                  I
                                                  R
                                                  OGUI
                                                     R
                                                     NT
                                                      I
                                                      A ayA
                                                          oT
                                                           gR
                                                            gO
                                                             j
                                                             c
                                                             F
                                                             )lE
                                                               t
                                                               6
                                                               l
                                                               D
                                                               skDilxra,
                                                               X       l
                                                                       .                                              -
                                                                                                                          .


                                            ROANOKE DIVISION
                                                                                                         .jA: gj pgjg

EntercFullName . c o             w uua uo ow
                                      a1n I
                                                                                                     svJ,uL c. nœxDIpQg
                                                                                                          &nsy                a
VS'

     é: c          s,.-r-
                        rh.'.4tor- fts c-o ' o c-roko
                                                                      cl
                                                                       vluAcrlosNo.N'
                                                                                    ,$QCUM
                            r                .-

      Cv. ovn 9ot'
                 ycc-o svfAxq'ea'
                                t
                                '!to                                 'ctr tto qkob
EnterFulNamels)                       e ell arl S

        Have yoq bequn otheractions ir?state orfederalcourtdealing with the sam e facts
        involved Inthls qctjonorotherwlpe relating toyourimprisoqment?
                          Yes                                   No
B.      Ifyouranswerto A is Yes,describe the action in the space below .
                  padiestotheAction:   ttsrucc-f-il.
                                                   X eulory 9.5&-7-h'bç?03-43,
                                                                             5kn
                    tASIA.B 8.0% p-o oc';o-G

                  coud:               l-wac%xb uvq c,tr'c-ko'V erovW
                  DocketNo.:            tlchYtv uon
        4.        Judge:                   tpcht-rnotaoa
        5.        Disposition:              oo krxowocv
                    e m    jIS   CS    I      I . no lW a   a    rtln .   S   C Se a       .

C.      Have you filed any grievances regarding the facts ofyourcom plaint?
        Yes                       No              -
                  Ifvouransweris Yesqcom olete the enclosed verified statem ent,indicatinn
                  th-
                    e result. Please ittach'evi
                                              dence of your exhaustion of aIIavailabl-   e
                  grievance procedures.
                       > /4
        2.        Ifyouransweris N 0,indicate the reasonforfailure to exhaqston the verified
                  statçm ent. You m ay be required to exhaust your clalm j through any
                  appllcable grievance procedures. Yourcom plaintm ay b: dlsm issed ifyou
                  fallto exhaustaIIavenues ofthe grievance process in a tlm ely fashion.
Case 7:19-cv-00004-GEC-PMS Document 1 Filed 01/04/19 Page 2 of 12 Pageid#: 2


D.    Stqtement pf Claim - State here briqfly the facts ofyoqr casp. Describe w hat
      actlonls)eachdefendanttookinviolatlonofyourconstltutlonalrlghts.Includ:also
      the names ofqtherpersons involvqd,dates pnd places. Do notgive any Iegal
      arguments orclte anycases orstatutes Ifyou Intendto allege a num berofdlfferent
      claims,numberand setfortheachclaim In asqparate paragrgph. Useasmuch
      space as needed. You may attach extra paperIfnecessary.
      Claim #1 -Supporting Facts -Tellyourstory briefly w ithoutciting'cases orIaw .
                          A'W CAcA,xf-&

                             a-rm r-kncê
      Claim #2 -Supporting Facts -Tellyourstory briefly withoutcitinj cases or Iaw.
                          GW BCM '    L3.
                         fl'l'v a c-% L &
                          (A'kN'n cvxtô-
      Claim #3 - Supporting Facts -Tellyourstory briefly w ithoutciting cases or Iaw .
                              tixr%x-(R.CM C.c1. .
                               IA 4q-G (1.
                                    .
                                    .     % &&
                                    AW hcwknt.ct
E.    State whatreliefyou seek from the Coud. M ake no Iegalargum ents,cite no cases
      orstatutes. u .      .     .                 q / ,.                 -
                    GOG U tG k
                             'nocq XCAG7toc-x ACNq-D fhnck p ocfnlY UL
        9 +0'794O!f.% W V ANQ .ZCBLVOUDRAG P-olnso'flYliàoîNGc S oW 'tiXW EY
                                .                                      1
                                                                       '

SIGNEDTHIS A,
            R             DAYOF OLC--CCVAbfz
                                           l--,20 tj .

                                          Signature ofEach Plaintiff
VERIFICATIO N:
1,           Z l.-l-o.
                     La.)RtX.                          ,statethatIam theplaintiffinthisaction
an now t econten o t ea öve comp aInt'    ,t atitistrueofmyownkiowledge,except
asto those mattersthatare statedto be based on information and beliet and astothose
m atters,Ibelieve them to be true. Ifurtherstate thatIbelieve the factuàlassertions are
sufficieritto supporta claim ofviolation ofconstitutionalrights. Further,Iverify thatIam
awprq ofthe provisionssetforth in28 USC j1915thatprohibitan inmatèfrom filinga civil
actlo-
     n orappeal,ifthe prisonerhas,three orm ore occasions,while '
                                                                Incarcerated,brought
an action orappealinfederalcourtthatare dism issed on the grounds thatitwas frivolous
!
l
M#In
s  I
   ici
     o
     mmi
      uso
        ne
         rf
          natil
              ea
              ddntq
                  oesrtaotf
                          esaeq
                              rlo
                                au
                                 im
                                  sp
                                   ujv
                                     os
                                      ni
                                       c
                                       wh
                                        ali
                                          g
                                          In
                                           hjurr
                                               eyli
                                                  ef
                                                   Imaybsetan
                                                    under
                                                      .
                                                           gra
                                                             dnt
                                                               tediq
                                                                ha Ifntl
                                                                       epsscth
                                                                       hl     epr
                                                                             omp i
                                                                                 qo
                                                                                lalnç
                                                                                  ntls)
dism issed on any ofthe above grounds!Imay be prohibited from filing any future actions
w ithoutthe pre-paym entoffiling fees.
ldeclare underpenalty ofperjurythe foregoing to be true and correct.
DATED:& &, &ô( sIoNEo:7/                         l
        Case 7:19-cv-00004-GEC-PMS Document 1 Filed 01/04/19 Page 3 of 12 Pageid#: 3



                                                                            C-t
                                                                              k.orx
                                                                                  '.
                                                                                   ,v-x ï                   .A
                                                                                                            ï.-1.;
                                                                                                                 .-q -ao--kV- - -
    >         -                  $q %- & o W o o--W
              Ak-AD-s-#--% - A-Q---                                                         -   f kzT -
                                                                                                - .   K b'5 f.
                                                                                                        --   #-l-d-c.
                                                                                                                    o-&-L      -
    M-n&-
        +-> -s-o-$-#.-G&
                       .n-
                         Li-% x-ol-a--
                                     h A--S-fJMmcyx
                                        .
                                                 -.-v
                                                    --n-s a co+ u.-o -
    ar>cs *  -- * .%.s-'  h..t:.$-l-Gn.è-G- -L-o.D-+-c.o-(=-.        t -a-#-%- &, Yooï--t-
    3 f-cks ko-  a--> ô-'   P=o-+-öoittc-a-s-'U.s-à1t,t r-&-U&tLo .,o-G
    S :9#'E.r b& U--9-n.,-p--Q-'      !-q-%'--.s-r oh Q-c.    ---* R s 3-f-n.'  J-L-1 ,
                      .                                                         .

                             <r $c.ct-m A..=èRt-uo (>oo-.       wk,-s .
                                                                      qw
                                                                      .-- om st'4-ys
          ,                                                     .
     D-0-c-hn-q-'t--
                   %.d-.-h (-q                                                         -..
                                                                                         u..                  -




    D c fnco ''-
               '
               k-
                n G--'t->--a- A.--h-
                                   '.oa.f-.ç'
                                            .
                                            *.
                                             -'-vkq-à-Ax
                                                      ---' O.-'
                                                              c&-s-c'04-
                                                                       ---ö-o-t1o-o= D - $-.$
    -A-.q.
        -#-ka.t'-ko.s-u<)-&%-s-ta-ii-m- q..-t.ùl-       t-z%= M- t-k3m% fwsl-c-sv
        Rlcr-ssM &.
                  ck-on -N-.%.
                             H
                             '<-ïo-,-+oAG V-c-> f- QW %r-Cl-t-
                                                             ,%' O V
        Aqq% ho.t-,   4> '  ï-G-.--X a.e'   à-à-t%-  A-%- a-Gc.      c. s+-h.et'bAt   '' .3fz 'P O.().D-f'ts>'  '
        M %.ks fù--lûqxc-       c.kwr onMi -c-A-     -t2A -on-  l-L r-3   X kB* -O    N-1 ïM .:-L-.      f.af. A..% -
         G% M ï9.>---i*-% 't-t-o-o '-
                                    o (A=k-c L .--U-i-r- b-s-A '.ro-q.-(-w--'c.
                                                                              -cs'
                                                                                 -h-
                                                                                   -tn
                                                                                     -.ct--o.'n-f- n-et a.-.
                                                                                                           ï.b.i.
         %o' tto o à taq ù'xax q            .--0-+-B-c  '-k-oa q x'no-i> à--tso-va'  kfa-q'--Ek-x-t--b'-Lq--x-t'-
                                                                                                                .kv
                              A .                           *               '       h
         o h.
            - k-.
              - ï.s-u-c qxb-as.c-kc- --xs-lxaa-kcs-G--h.,S-cv-%
                                        .                       .
                                                                                x-.w--r .
                                                                             ,-x.             xA-
                                                                                            çxc  *à-  . --
                                                                                                     %.
'                                                                   .
                                                .
          'h mrrss-4-      --q-a-$-L-Lc
                                    -     q.o.u -S-
                                         w-              . ium o.
                                                     B zr-            a-s:-o..= .- - coow '          ..-u;
                                                                                                        .-jj
                                                                                                      - .    -co.- ,
                                                                                                              .




              X   -   #-M- '
                           K.-L-:-i-
                                   '
                                   co-:
                                      k-(
                                        w-o-oco4'
                                                ï&--ïo.B-
                                                        u-L.
                                                           -q-c
                                                              !
                                                              -&
                                                               -.A'
                                                                  -c-%
                                                                     '
                                                                     -L f.d -%--.
                                                                                L-dr-o-G-r-
                          *                             .
                                                        .               N       .                             g,

             s    LD  Ash & U-l-d-t.
                  .- --           '.0 r-t'w -A -
                                               *-A%a
                                                   - .z
                                                      ='-%.o
                                                           ---'!
                                                               3r &b'pS to cx h t'.   (xs-h
                                                                                          '(-N%'
           &-q-A.u-q.
                    U.c
                      3-+-3-.0,-p-.0 '
                                     ï1 --W--qm=A'
                                                 - %.i-(-
                                                        ï.
                                                         L-f--Gr-t.-LV ï4
                                                                        ..m.î.-k..
                                                                                 vo- /)3.o-û.+
                                                                                 '
                                                                                                                       .
          l i. tl oo J: o o-h tarc sc/   A A- /hAo=ce-ùk--pzv= <-b** 'S 'c>m .0 v'c J.r % -ta
                                                    .                                          'c'o                .   -




         X.-0œ-kck-k-
                    n&-
                      ktL-%-1'
                             .z'.
                                -raY -ixrr-'
                                           na.(x(AA-u.
                                                    '&-a.
                                                        X-
                                                         .-'NA:-..é:
                                                                   -'v'
                                                                     - <-'(vxu' ,-foLL(,
                                                                                       ko-u--r
                                                                                             ..e--
          M$
           1 -L-L-G.
                   '
                   la-h
                      '
                      -a-3-'
                           k.&-c=+'- lz
                                      -cûfxelo-A--'kvx
                                                    --'-.-%.-s-tik-à-co-f
                                                                        L-t.
                                                                          --W-A-n'!:$n
                                                                                     -.f-
                                                                                        '-tL '
                                                                                             :'b=1-
          AAo( .
               w---
                 * -ïa.c-='-b.t.A-
                                 .t:--
                                     thz -k-o.cuo okase-i Fs
                                                          -h.
                                                            k .-t%-
                                                                  G t-o-c
                                                                        '.fM -c-wo
                                                                                ' o-tfktht-ql--.-
           l.a->% G c tlv-A-A-  -s-Y-.      -
             Case 7:19-cv-00004-GEC-PMS Document 1 Filed 01/04/19 Page 4 of 12 Pageid#: 4



     .                                                                  0-u/ '
                                                                             <>     .                     ..   A
                                                                                                               .
                                                                                                               .                     .                     -                                   y % = o .ta. -c-oo-o-
                                                                                                                                                                                                    . .
'



    &n Fïwu$.-tD-y-2Z-G-=M .t..-dAt.ùo< h.A--*.M -%--.
                                                     v-q.ç.ctsd.l-P..Q.f.&u-ç-é..-.
                                                                                  A,oi
     -. -pip-ud
    5w       .
                tau -poîicF, cuu.c-  .(v orvw o ..s-o uo o.
                                  r c-.                   k.x.b.o.jwj-p..
                                                                        u k-ag-                                                                            .                   -

                                                                                                                                                           .                                                                             .
                                                                        ,                                                                                          .                                                                             .       q
    O-tp-q> m--snY uo.u> oulk-hxo -hfw koq 9fo b-ly-b-sl-dno% -,=W c=of'
                                                                       .h.L1.r-:-
                                                                            '
                                                                                                                                                                                   ,                                                 .


    Arscv 'kkoc.l .w x% :':c.cq+ ,'rx vo'ss-o-bp-.o-uzo-'
                                                        lzk.s-.e.cuz-k r s-
                                                                          T'.p.
                                                                             .t-ccl,
                                  <%                                .           '                                                            -                                                  .               x
                                       on %- ss-/%x = œ% -ko-j-<                                                                                 1-rA .O %= J% D= M ç= -ç
      uim v-G -çm' cLcM-H-.
     L'                   o> 9 lnr-.
                              -    -s'V % c+
                                           -- X obsc-cl-'ua deLtouzmùt
     P--
       Ar--
          k-
           ûi '
              xn-kfxs qxée.> -U.wfz-o--'.% --ww
                                              -.'u-
                                                 . u-q-1'-q-
                                                           -s2 dt-t'
                                                                   )# k'xAo-ck-
                                                                              '4-
                                                                                -u$
     5# cta r-G - e-   C--
                         O-=VQ-
                              VU-N'-'--s%%-.-= O & 3.%/ *% '=n=->-' ï%œt-?r-=%3-
     ö'û7
        -'
         tô-%-'D STF-C -,-u)
                           - ko.scn 0- p-a-s.5 i'ct k< (x:z N% c-.
                                                                 k 6o îQ% < UN.ooa-u 'n t o ...
                                                                                              -       -                     -            -        .            -       -                                -           . -                              -       .

     '

      ja%
        ïq b.q', .
         -          m .ï-hauq-%e -> -ïct L1.
                         kc                       . .0.nY.+-c..4.,=-
                                                 1-0               .u
                                                                    *G - 0-a&-.R-.(B.
                                                                                    y
                          .                                                                                                                           'h                                                                                                 '
                                                    .

         R ?-P-O -k= .=ï = G;-c% t,-& :r c-&o-% Q%--tN-&d-% -s= -x-q-P-'
                                                                       c% rp=% .
         '


         L
         (o.Otou
               '.oq-anr-u
                        'sA eo-c-' a.
                                    -'z.
                                       o-kcxs->.(
                                                .
                                                x-
                                                 i w xc.'
                                                        s%-0-
                                                            q-.
                                                             .--%-oe -ko.c
         '           -s                                         -                                 *w               ,                                  '                                $                            *'          *'

             1% A+'œ o o-co -cmn- co-c-exfx-tko œt-cr h e-o-%.F' ï$--S.u-s#-i-G -oD-S. '
                                                                                                  '
             c
             ua o-o q-h--% o-
                            â-e-èà-% 'u+-.Ax-'v-s o-tf-u-oo-s-b-t'kmux'o-tm LJkxqo -=       . -                                 .-
                                                                                                                                                                       4                                                                     '

               q %' C-
             9 .--
                 -   A .t ..%'c-ïA-: R cG%' rnç>ko tL-sk)E-c-tc.
                                  .-                           'ako.rlu-
                                                                       .ç-.lro-% s%.-p
                                                                                                                   -                 #'4              x
             tOw >' grs-% 'n1'e ct >- os1-a-n        '*x - -0-W-.U-c oaht
                                            'cxo.q-.--
                                            -                           .lx- .fu
                                                                           Qck '.$...N 9-.
                                                                                        -



             C l Lkcxu
                     sa-ès.
                          ù> -œ s-s-
                                  .utro.e
                                        'ec-ct-b-h
                                                 '-G. C -L-
                                                          XA'
                                                           -'-l-L.q-c-M.-'c -+ --ûs-s.                                          '*                                                                  '
                                                                                                  .
                                                                                                                                                                       '
             1-oL w-œ $'o $ f-C-.G ' -%S-.-M K    ...-CA.LLP to A < k%-etu. q-
                                                                             .< :% - -A-
                                                                                       .olytsw.kewty                                                                       .



             G ,n c
                  q p-o-c.
                        ''.ùocL ao.
                                  -    l-s-Apjlp
                                               '-c&
                                                  .-an. &--ù'
                                                            s-%-A
                                                                ï-knà-t-
                                                                      x o-q--
                                                                           àtlc
                                                                              .-u-.
                                                                                  u--
                                                                                    xc-
                                                                                     . coo-c'
                                                                                            m'
                                                                                             .-
                                                                                              '.&-
                                                                                                 oAn
                                                                                                 ' ''oo-
             ,
             W +'k S ïQ-wq.o-k3
                              -1,      A -b.bk-G- x
                                l-.n.-t,                   g -GW W V CS.*-GXWW
                                                    kS-<- A-C-              - --G%-c -CES                                                                                                                   .

                 . .                                        w
             etc Gvï% D ' !-ohq .hC,CL-M 1k-  -î-LO L,JAtx/%-q.'
                                           - LI         -          m '                'GB.
                                                                      .f7rïr.% NNïV -D-     CD %t(N
                 ,) 1-C.
             f'C.e   - -A-A'   AexA.
                            .o--  .LfL q.
                                       , ?.'&--ha--hx.œL -o-o-o-'
                                           f.                   .
                                                                u,k-ofn tzù-M-nAk
                                                                .               ï% t3ofAjw ta 0- .1                                                                                                                      ....



             P uc suo-
                     '+ - wù& T Lu ccw u-N 'goozc-          o b- %-%.-.c-0-#4a    --'. c-tr.,
                    fsscoo &1.(>J''-> 'kt--'   kC.
                                                 yiW' C-,cz-'0c Ci$9C'CC;tlr.ï-Ye -to-L b--tq-N X...               -



              $3L-è-& u'n @a(7x.2.% LLcQ37* f       .-c,% -'o-c-é-l.o-     d.M. c.zf-c-L&=+-t2 .
                                                        '         ;         C    !                                     ..            .                                                     ,
                    mï A .- D -Lu )t=-ù-
                                       kA -u3% s. ' e-ttm v t q x f'd oïfqok q.                    *
                                                                                                   --ct
                                                                                         .-wo-ouo- t
                                                                                                   m                                                               .                            -



               Où t-A'x YYQ wq'y,-,0-#<  'a'-
                                        --   *-c
                                            C,
                                             .     ---wb-b.ol-$'-os.-1p$'.t.'$4-o=h-c-b--
                                                .- kx                                      >---1-
                                                                                                %-J.
                                                                                                   ,                            -                                              -


                                       /.
                                     Case 7:19-cv-00004-GEC-PMS Document 1 Filed 01/04/19 Page 5 of 12 Pageid#: 5

                                                                                                                                                                                                  ..                   !

                                                                                                                      1 t-6h.*.% 2o                                                                    Y -a
                                                                                                                                                                                                         lt-o-t-b.-rzoo-
                                                                                                                                                                                                                       '%
                        '                                 A                                              t
                                                                                                         '                     .       e                                                                                   .
                                                                                                                                                                                                  .
    .-   /-qK.=;-&G-tQ-Lc-> t-q.P-p-o-y.%4
                                         -'
                                          .c.
                                            d=t%-e- .
                                                    bo.1= %-o&-Ao tq -% -$o.&-x .
                                                                                K.
             Q-G Lkn* > % U = > L-% % *.-> Ctœton -   '
                                                          h -i.
                                                              = D -f-&LWM EIK -G-/W-CSSO
                                                               -                       ..
             % c 'ssus % u - ox-o u xiûa-c.        r o-ctx o = G '  kmc-M o% LaM
              eoàïic+-G -u-u -G c-o-#G-'i c.c-1p--+-'> c.o-W--o.
                                                              ' o.r-s> .ti--k-ix= muùt-%-c i
         .    o'pca cooy- wtv to Gs w'
                                    ..
                                     .. ts llco-k-w-
                                              -    M -kc eops-c-% -x o'= G Y i t.e-è-
                                                                        .            kW c u .       .        ..   .                                .               -.                                          .               .




                   C)
                    -u.x î-'
                           -ùazno-ln-l-c-'   bœu- x s.r'p-ccl
                                                            v.c-çxc-c,
                                                                     .z-œ-m- vncq--h c-eu-    f-qvtuk
                                                                                           V $                          ' *'                               * '.
              qm toot.uzt&G C--*h
                            .   - *:tBi-zh        x
                                         -..t?.o.LK - .èc-xz-'ts-t.  k-M g-cîlsonXNtê
                                                                                    ..fL %
                                                                                         (S-oc'
                                                                                              V-C
                                                                                              -  = %
                                              '
                                                  Zz                                   <                                                                            .           -                 -    ,           .
    -         D--.Lû.9.Qr-œ '
                            k
                            .-%-.
                                vw--t-h?.o-ke ...
                                                > -t.
                                                    =9-.ç-tJsoG ï.
                                                                 S-S.6.
                                                                      G -û-iA èA-u&-*-uo-%l.:.
                                                                                             GG Cqos1-
              d&-f.S--q.
                       oA .&KL 'Sal
                                  '= 4* r-...S.
                                              ttl-or c-.'t%-r >-.E.R-AL--M .(j-U.ko-txi-
                                                                                       .cas-%'.-.c-C.'
                                                                                                .    S?.sx#-.s
              m or Psr-cp.o-ra-hw
                                -ceo-osxA-cr--hw-o-
                                              -    û-ozh r sAAA'k7< o% e-QLs.     &-* -'t-
                                                                                         G -= < Dr l.      > 't.V.t
                                                                                                                                                                                    x.                                 .                   .n   /w
              &:-fl1.r-kt-rs-
                            rf- q-b
                                  '-e-çx-q-
                                          to xlor-q-cnà-b.A-$%'ïçx.x-lor-tn-
                                                                           q-A lk=QAL-LO-tD qXD
              q't=m-(w -%-t-xc-Q-a-csm-lw-A-cvç-t.xz b-         %->- % oçG-'cs-c-z-o-t' eo-'sïLc'bt.=q-4h
                                                                                                        .A
                                                                                                         -<.
              q ui Q q f-cjyy
'
                                     .
                                         -ba-auuu c-t
                             o-p-tn-e'o-o-            -
                                                       . '
                                                        s-OA-Es-v' -ï% -G> > D-ûn -o-&-&-&-i&,1yq-% 1.
                                                                                                     % %-.<-
               %  q                          o               (   .   py                              .
              1S îr.NG uot'o-i-u m-.e-o-        -t-Lo-c Ght'4-S-ct
                                                                 -û#--cz cL-R-oà-b- q-x .h..c-.qLto-u7
                                                                                                     -œ- %
                                                                                                                                                                        <                    .%
                   .    .                                                                                                                                                   .
                b çaof
                    - -
                      u ào-elo.
                             -v-c=t-c.ps-
                                        w ck-o-o-ck-
                                                   e.
                                                    -c t.-& dm eoM S-'t.   Aq      (.
                                                                            -n-tf-<.S-t>  .x.ut-$
                                                                                                .
                                                                                                *sS.
                                                                                                  . o.t,
                                                                                                      ..                                                   .j
                                                                                                                                                           ,                                               a

'


               ul'
                 vxooA-
                      Y $< uew ct.caxq K u-=.c-o 't(vao.nc.ôkG-%7.
                                -                              - th-
                                                                   'tcà.ttq-css-cé-q:o--'t'
                                                                   -                      kvc-eo-
                                                                                               ' o'fx
                                                                                                    -1- '                                                       -
                                                                                                                                                               e                                                                   '
                                                                                   %           X                       '.                                   '
               t-
                ausc.nï
                      Q-.
                        -.
                         O-&-è-lzo-k% tal-l-hx hu sic
                                                    -oo-ko,-tc-d-
                                                                cuc-oé.
                                                                      -u
                                                                       .'% .
                                                                           c-j.
                                                                              xqc
                                                                                -jg-c gm yj.c.
                                                                                             d.
                                                                                              <.%*.S'                                                                                                                                                .
                                .                                                                                                  '
                .               .                                          w       :                 .                                         .

               % k?-t
                    .c.
                      lkoccq+ %= xS-(.î-
                                       ;fp-fu.-B -&C-os
                                                     - 2.
                                                        %-
                                                         t,c?a> ..-L.t-Par-
                                                                         '.u-
                                                                            .t.f.:-tg.+-%-.Noq .-4-%Lko-L=-e-
                                                                                                            %-
                                                                                                             j1
                 ,.
                 % 't-
                     4%
                      .r-o-q.   u
                                -q-qo-è-kjsx.x-tûnoc. t1.cïctr-o-k-G---e-00.       =vv-V+-q-q- oA-e. r.c.
                                                                                                        Y'bA
                                                                                                           'Yl. A-h                                                                                                                        *
                    q                                                                                                                                                                    .

                 'trn -t4G % kA.   îot-m-o-   &-t-
                                                 to o.ul'
                                                      -   kî>ot-a aa-c-lhl-.k-o-co-u t.uzq s  '-'t.oc-nxlcroA'.7.
                                                                                                                eutf3
                  noA-Gélxltss 'tcxq ' 'ulLvïq,           .. -'tzo-4'--
                                                                     + ca
                                                                        -i-o-kAv7%
                                                                                 --o-u-ç-lvïu-t5hoL33-èLc1-L-
                                                                                   -



                 LC-:N-D c-s-j pnsr oè-i-o-$2- G oc: 'tcut-vb          'ile-/kx c-ossa   'bà'on c.c- eA-(%  .:n
                                                                                                              .onstL-
                Ua ka'tc-kw o.t'-czmac-tt4w.
                                           d.
                                            c..
                                              P-c!*..
                                                  - :-c.&-A h A-e-t-to-c-tm co-t %-'      n3 donsAa   '4u-40
                                                                                                           '.ox :      .
                                                                                                                               .   u
                                                                                                                                   .                       .                    >   .-        -   .        - -         ..                       .

                            '
                                                                                                                                                                                                                           '
                                CWY G G'Y-A'IAc- S-x
                                                  't .-<
                                                       Q o= -$-fM..oD.ûo-
                                                                        1- g-kl
                                                                              -R U-çbn A-LiL'S K %x                                                                                                                        .           ,
                                                                                                                        '
                                                                       e
                    f-W rq osû oA.w 'vs aoîrss outo to rq-tz
                                                           -ufasx
                                                                x .ç-Ax
                                                                      'xs--.
                                                                          a'
                                                                           % -t%
                                                                               -sc-c-juvco-Ast-d         -                                 -
                                                      '
                                          .                                    .   .           . .           .

                             C-ul-to-h q--().%c-co-7T-u-c-lL-oa       *%-
                                                                       y.
                                                                       .                                                                               .




                                           tb t(   -Q.t'z* -A'-Gh-t -c +                   -



. -.                        ...             $'
                                             0,
                                              .&
                                               .... Q.
                                                  --.-.ox.- A-3$
                                                               -     -                                                      -                                                                                  .                                .
                                            Q tdrhCïo% tlî     ''rl'V8 .7 % S& .
                                                                               f                                                                                                                                                                         ''
                '

                                                                                                                       .
               Case 7:19-cv-00004-GEC-PMS Document 1 Filed 01/04/19 Page 6 of 12 Pageid#: 6



                                                                                          C u B -,
                                                                                               - kM
                                                                                                   .

                                                                                                                                   -t
                                                                                                                                    -q                                                                                              (.a-.
                                                                                                                                                                                                                                        'aq .-
                                                                                                                                                                                                                                             ab'
                                                                                                                                                                                                                                               $:'
                                                                                  .
 D a Q- > B-.LG--a-q uA-o-ïV A 9 c f-ï&
                   -
                                              ,M vkoa .          %nq '
                                                      C-A -%-ncGrï     X e'b.
 .'                                                                                                                                                                                                %
.-                      /N -                  .                          ..                                                                    .'                                &.            .
                                                                                                               .
knL ïè Y é-ç-'tç,
               -rr An L-u#-9-=o-&1.e-bA-& è%o-5-L- &b1pt-E.
                                    -                     -l-A*-C-L.
                                                                   ç.mhY>
                                                                    ch-
 Zu r-
     qt,& '                                                               . R s b 't-ötlqkaA-a-qwa
                                                                          *                      'n SA'.
                                                                                                       --m q a-t> tu o-uo G '
                                                                                                                            u4 o-ca
                                                                                                          p
                                                                                                                                                                                                                                         '                .'
                       w                                                                  :
 = H &O=i-W-O .-J-G -uU n -L-O Q W 1%G yW r cqc.
               .                                      g'  ju.G 1?-0 -q- a .> -or
                                                                               -g
                                                                                -G.
                                                                                  %                                                                     .                                  -           .                                                                                          -
       e    .                                                            '        .
eon G- .ï.
         GL                  .'-Qo>ï4
           -'n-AA.x-%-k-AM--ç-
                   -                Ni- , -4<4
                                      t--o    xi-
                                             -'
                                              n t.s-- '.t-G4lflck B-% -132f-f-(t %-
                                                   --L-
t .            h                                                                                              -                    w                                         w
S-&t2.C- .
         m e=c.qQcouo.%Lq.D o 'rm.
                                 - -q-ubs-h.o-uz
                                               R.Gct-b-%-m.-(=k -...rad=,tk
  oi. M jk-c-ok-k.ouunH -y-,
      -                    O- -
                              Q.   %j
                                -3A.  e,.V.
                                     .-   7 -kY..ucq.
                                                    s..   ,,B% -.
                                                      -cs-&.    b.%.
                                                                   yx-c s.jyu-x% s-q,,
                                                                                     ya
                                                                                     -                                                         '                .                                              ''
                                                                     .                                                                                                                                                                                                          .


 > c- o-G'' sx-s '-'   %' oo q 4 c c3'     kà net-cotïu ,'t > .i o2. .ol > ç<.   .'ïotï'-
 1b.o ac-s'c.sa.c.
                 -o-#-m .e-R-LLï'-cl-G' LsG .m c--G-cN-m- q
                                                          ..N
                                                            ..e.-
                                                                %.-o-'
                                                                     n- b-s'-'
                                                                             to-o$.-o.a
  '                                                  ''                                                       ?-
                                        -
                                                                                              :,,, ,-.
                                                                                              ,      -.
  Ez-P-sum -t'o.c-.
                  O'' -@'-'
                          c-o-1'
                               -&ss-S-kco-ù-
                                           R% .--- 'c-D t,%-ïo.c-1-Lc>,v-kh-1L(z-tul
                                                                              '
                                                                                                              .,                                                    ,.                                 .,;
                                                                                                                                                                                                         j,,                                         ,
                                                                                                                                                                                                                                                     .


           .
      1-%q
         .--
           m-9-'
               pu)
                 ïon-b.
                      îL'=c-B-
                      '      t)r
                               o-ù'-d'-4
                                       ' -q
                                          .--
                                            e-#
                                              .-tL3a.-%-
                                                       A.-A. o.à--t%
                                                                   - L'-4.
                                                                         .. --f7-f,1
                                                                                   el-U--'
        #      cnuùou 'aG=& a.<.m 'ss '   iaoh'bo: oo.  u-%-*4-u'ï-m ûr-s-vovt.
                                                                              ' -ï1.Q-
      dM Gv.-rt-
           .. - L%.-%-.0.à-q
                           k-o         %-à io C--
                              .-ukx -U-k         L -A4x
                                                     --A.--
                                                          #=  *D G :
                                                            'C-        -- r      L - .- L'eîm t-                                                                                                                    .       -        -           .

           '
      S-<
        w.-'     r hx o-
           !-t-ur=-5-        $.4-h.
                                 ' e.0-1. -% -$'J'
                                                 r l' ys x 'ïsL s à '
                                                                    k#
                                                                     - A%Sk-,-
                                                                             Yô.
                                                                               %
                                                                               -ïo.
                                                                               '  c u-k-
                                                                                       Jnp$/                                              .-        -       .            -            -    - - -       ---          -           .            -   - -                        -


       ï kJc.0'
       '
                  b:;T'u?--k'-(5 '- oqovts à % %>        'G E.L cn M x. w
                                                                        z'--3v-ôo' 'ok. '-A&.f-'                   '
                                                                                                                   -

                         /'
           0(7ï
              .q-
                te-p-.l -ko.c.
                   -         s
                             7%-$-% ->--/.
                                        ''---
                                            '.'
                                              .c-s-r-h%A ,emt-l&-'
                                                                 o-   !
                                                                      k3 -
                                                                  ô-R%-  '
                                                                         '      - -'csAa-*u-cx
                                                                         !o cxc-cf
                                                                                                                               -.




                           J'
                           '
                            ï: ïa-
                                 nu.v
                                    o--G çukh'cv- 'nraa'
                                                       xn e-v
                                                            '-k--&--X .
                                                                      n-.s'-#.-cp-A....
                                                                                      %-.K a-
                                                                                            T.
                                                                                             a.-
                                                                                               t4-
                                                                                                 ï0o'
                                                                                                    --$-#q.
                                                                                                        'z--
                                                                                                           k-u,
                                                                                                             '-&           .

           V                                                                                                   .'                                               '
                   W L' co%.
                           o-,xo.
                                rxu.o-&-&-
                                         L-
                                          .'        a jq j
                                           <---kwos-t
                                              -
                                                     -oc-.LqM--è--rGa
                                                                   --1-
                                                                      +--t%..-          gy a a y
                                                                             tg.Lo-o-as-w'.a- -..
                                                                                                ax
                                                                                                 ..a-ua                                                                                                                                              ..
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                        - -   -   -

                               s             .s                                       l            q                               ..a.                                      r                         -                                     : jw
                   n'N&S cïL a:v&-e o-
                                     1ï-
                                       =b-%-%. -G -%-$d-u
                                                        Q.-* .0t'ïà.-%-tte-b-L'-t.
                                                                                 O
                                                                                 wrQAG -Qi ,-U                                                                                                                                                                     .



                           o '+ 1%%b'1- G > < 0-b.3-
                                                   -u-.
                                                      t-<-'B
                                                           .-(A--kc
                                                                  -x'
                                                                    > * -o-s
                                                                           ''uc)cqq-%.
                                                                                  -  .%--
                                                                                      - = -cl-u,r.
                                                                                      -

                               ,,
                               .            .14,d
                                                là
          0'
           -I-
           '
              A.ck-.. .. u . '                                                                                         .
                                                                                                                               '
                                                                                                                                                                - ..
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                        .



              # 4:-.0.0+'AY r--  AM -D 111.   .Llt'kt    .'.%,To-o.f-
                                                                    's':--œaà-J--0s-h' .hx'
                                                                                          -uh-'.0no.u-q
      dJ'V' -A
             'c-soL-A-'Xn -& K v  q-o-  hw
                                         ùo-r-'   -s'-' f-s-?-r-c-s--1.qG vi-0-0 -+ -%.    A'-eL-û-r
                                                                                                   A -l-q                                                                             .-



      6 eUX Cl'VlrU& m--.% = Louu'
                              .   .- h--u;ph
                                          .. ..-.-o:     h'
                                                    .. ...
                                                     - -     A.%..'
                                                              - .-.G
                                                                   -x'ö
                                                                      a'ko-
                                                                          x..-o (nd''
                                                                                    wc-
                                                                                      -mxù' o-cztsy-, tt)h'aa                                                       .    .                                                      -.                             . - . . .. . -
                                                                                                                                                                                                                                                                                                  ,



      h-lq- qY-.ï- vïf'
                      ,G-'ïV.-G.
                      -         o-oo-'a.('
                                         r.   A-> 0 A.        -=q.oo-xcon-A-c.c-'    s-'
                                                                                     .  gx= .   v-e
                                                                                                  ù-
                                                                                                   s-n-k,..                                                     .                                                           .




      X-l% kpï-o oN' l ôàrcs'%nc
                               -!-A%-k%-ï
                                        'b% c-
                                             --e--<' 1.eouv-T-o-%R.=tOLC oci-+-
                                                                              '
                                                                              %
             y
               eqx n t-g- w
           .
          U tm            N= +.
                              .n- <-ù,
                                    w-co5-
                                       om -- w-
                                             .(j,,
                                               .
                                                          .
                           Case 7:19-cv-00004-GEC-PMS Document 1 Filed 01/04/19 Page 7 of 12 Pageid#: 7



                                                                                                                                             &A
          '.. '                                                p
                                                                                                                                                 - -
                                                                                                                                                     * kNM C.'
                                                                                                                                                    ''                   '
                                                                                                                                                                                                                                                                                                          QX /àujjj
                                                                                                                                                                                                                                                                                                          I
          W 6W4o   -Y-GG 9-. 1
                             '.1-.A.-o-ï-%.-#--P-f-càukr à.cn0.
                                                              v-h>.
                                                                  $x% A-kGq uo *% baû)d e --=                                                                                                                                                                                             . .                     ,   .       -       - .r----


         d-cM c-ra 'xn.c-'u#--g-o -' b.eb !L e%-1sL t,#      -% t--
                                                                 Q -% d.c.c-
                                                                           .h-'t-
                                                                               'uk-G %r-tutla-
                                                                                             s-                   .                                                              .                              .
                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                              ,



    ..- ...
          %. -W-v-w qa
              '
                    . .'BucooqBf-
                            .. .-èqe       > os'h evc-lBu-kouoo.i o-x- A ïo-i-aoïi
                                                           .
                                                                                                                                                                                                                    y
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                              ..       r


           MW O M
              -                                                            tr-M S..ù-
                                                                                    Y                                                             crs&% -A Az--1                                                                                        '                     -.                  -                       -                            .
                                                                                              .                                                              '                                                  .                                                             '       '


               'ocu m inA% % a l1.Y tq-r xt--oW ''
              c)                                 vC.cA'= ou ot- erbooe D uok-tD-j.A o-LG
                                                                                       .- .
                                                                                                                                                                                             -                          .
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                        .
                                                                                                                                                         .



              4.Lu'$cr
                   .- kb 'ïaq-V -&-d:UC-
                                       GV X W'NLW ()-L(Lmv-N% -fo(>5-
                                                                    c..<)
                                                                        - -b%.
                                                                             t -o.
                                                                                 ..ç-
                                                                                    4'-
                                                                                      x't'.th-                                                                                                                                  .



              O-n.LG.
                    = -tv-ï-t-
                             %-?-uo'-o
                                     '-&-& ,r<
                                      .            .L%--c-à-Go-G %-ào-piQ
                                                                        .-t'.;, n hkut% LLoc Gt-t         '                                                                                           .e                                                                                                              .                                    -
                  :.          .                                                               t   .x                            e.                                                                   ..                                 t'          .                                                         . ''                    ,
                                                                                                                                                                                                                                                                                                                                          '

                  tD.a<
                      c--o.o-
                            A -P-to-h q B t&-C%.Q.L.t--% cï-Qa.czï>f
                                                                   --G -oo-K.   .-c.CALkbO Wuk.%
              '           .                                                    '                                                                                 q                           w   '                                                          *


'
              F-tc
                 -lx
                   .av-o.o.
                          è-t,r-% -.c-Ao-qxs-%--
                                               +-u4aoa-.w> & &s--s-o-öt-cx c-l u.q-.. .xy,
                                                                                   .                                                                                                                                                                                          .                       .



                      '
                                                           # P(x$A
                                                                 'c-i, œ cM'p-a                                                                                                                                                                                                           .
                       :%                                  ' -         '
                                                                                                                                                             '                           .                                                                       '                                        '                       .
                                  0.                               -   $-%-d-K tLJ-N M .-î-o-)-.
                                                                                               7
                                                                                               ,-o-tb-r--b-L-qB.
                                                                                                               c -ö-rïQ '
                                                                                                                        soov 0 9 K-.5-
                                                                                                                                     Vxt.
                                                                                                                                        e-=Lq
              >                   .                .           o                                  >                                  *                                                           -                                                                                        -

          S-Aa---&c-%=> .= -?-ï.>c-s->--ûcM-& > b-1.cr J-Gè-eGGù> * M . >>.rA s-&-:           .û
     '                                                                                                                                                                                   !                                                                                                                                '
                  .                                                                                                                                                                                                                                                   .

           Wào BLLr<-< -YM -o-<'-A%.->'s-t.   -s-td-C o# h'   ï% L       u à oqcLcoç'W k  -ec--
          'i4
          . -'rX +ce -L Loue-s o o# sv'  .
                                         -fl * ' kxwrv w c uu o s Cku'voq-.
                                                                   . ' .-  -
                                                                           <-.qn c--uà
                                                                                   . . $>-tC5X' -                                        .         - ..
                                                                                                                                                                                     .
                                                                                                                                                                                                                                    -

                                                                                          .                       .
           2obSf.l- h F--u.   c.o-< L2 à'u:to r> q
                                  -              N.-cx
                                                   -  -o < %
                                                     '&    .$k-'to-p= ' x
                                                                        . xoc
                                                                          : t40 naq k c s-   ''kkLu    -
                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                             -                                N
                                                                                                                                                                                                           ..                                                    ..       .


              eoo<&c-+- * '
                          h< = c-%mà-e-
                                      ?-'p-e' r-c-à-o,tzruok)
                                                            -$-,-r o'
                                                                    c6- lo 1-0.
                                                                              >
                                                                              .-k)Se
                                                                                   A                                  -




              % ' fG Y.a P-css-g-ra-
                                   cu'-k-
                                        'xcba ko%=NwG .
                                                      % q eot-- fq ôi+
                                                                     ,tûn a.
                                                                           c.1
                  % '4                                    ex pko                         ,
'
                        % 4 'w srwA h ç.a't qY +.oo> Q-= --
                                                       .          (yûwk-ç-ac-s'-Swosbc
                                                                                     or
                                                                                      .. v.t
                                                       j
                                                       .                                          -                                                              -                                                                                  -
                                                         C     #                                                                                                                                 '                                                                                                #                           '       .
                                                                                                                                                                     ,                                    .                 .                           u@       q
                                                                                                                                                                                                                                                                 ,                                                                                     .
                  S 0S PhC tôOôL-s-csm--q'< -&n <-%.
                                      -            &à-% -vY.% x.%-.o1=c.
                                                                       T 6k)3 b-ciaG U'br-
                      O B eO X ?-.
                                 A%'iû-d-a-& -
                                             W''$< q-F-c% 'o-
                                                            e ho-tc-so
                                                                    '
                                                                    --s-v-'
                                                                          t-c-u
                                                                           '
                                                                              'oa .icc-e
                       .
                                               .


'
                      T-%-e--b3
                              .M --.
                                   ùccsc
                                       otak-& -% mA' -'h'eno-t .,                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                            .


                         Mk.,-W O.-o-<= i?-?-ço-+-C<L&-G .s $S&-o-z2< tx-'
                                                                         G f- P-c.
                                                                                 Gï4oaïaqn 4
                      .                   .                -                                                                                             -
                                                                                                                                                         '                                       '<
                                                                                                                                                                                                  ! x.                              .                                                     '
                                                                                                                          .,,
                                                                                                                            .
                      k-
                       c-k-vrv s-wo 1- &s-N->b lhFi-K.
                                                     e2.
                                                       -a yo o'uaïç'ctct-f.M aq.-tc .
                                                                                    IO-L W lqrLtw'2                                                                                                           #'                                                                                                                                   .
                                                                                                                          .                                              -
                              .           ''                                                                                                                 ,
                      m ats tuqs unsooosot ïoot keaoo-
                                                   .                                                  ,
                                                        - o zaw. t-
                                                                  -c--       ..
                                                                      huk-ixc.klxa k-ûw A.a o-x
                                                                               -                           .                                                         -

                      '                                @                           #                          .                              '                                                        'h                                        '                                                     -
                              .                 f                              .                                      j                                                      g
                                                                                                                                                                                                                                        .                                             p
                      Aw fo-q.-> x% tïoïwuoii ï P-oo' tak+ G    .cx& . 'k-  tm .oca-m.o.ck-i- 't--c-j2.p (3+'
                       * hk...%tqLtouaq%.... -.-- --'- L.o-cl-ït.
                                                                cA wf--ib
                                                                        .-'j
                                                                           c-3'-ï-%-caevâ'uba'-tt
                                                                                                'n ..
                                                                                                    *-:4
                                                                                                       -.--.1 0-                                                                                                                                                                                                                          .



                  (ï-DQ
                      'QfI
                         *
                         ---w#M q! %-th'n L'
                                   .        u-(kccekzi-L-c%-
                                                           'A% %,zr w-àœt-l.-oe.        --q=A -Q$'m *'   hocl&                                                                                                                                                                                                .



                   tTAC.G'P'GLA--A.Y-LY, '     . '.      '                                                                                       j
                                                                                                                                                                                                           -
                     Case 7:19-cv-00004-GEC-PMS Document 1 Filed 01/04/19 Page 8 of 12 Pageid#: 8



                                            C1k& Akn y                                                                            -




      >' = 1% to-l.      m o' ïko o%''czô-tc-.  u + b a<-%- C- L.qo-c--h--
                                                                        .
                                                                                 1 or %                                                                         ''



       9 o'ïï'tu% (.3 s p lr.lA.-> c.u.à- o.a.t-= -D.-
                                                -.     kh- x-qA m .LY   --û(lt.,T-o-cs-o-c&
        l oà SA* ?PO &--         K=e%Lùotxao.-x-t.r--%>'
                                      -                   s-o.< Uï   'w
                                                                      &-k-%f..G' -n- $ .7
                                                                                        w.
        L u-tr uuwd S f-    x'  uqNO'T o.oàr r--'w wû.-c..o-qo-s-,h'foAa'ou fo c--m i     's
        t
        o'GU  X-0-#-?0 t' ïCIL e'   c%'oG .M .  R-K.o*No-'  b ' ù ûs.
                                                                .      cïce
                                                                          .
                                                                          t-b-c-i-43a.d-        >           *                                      .


        & U-f.nr '        's-pe çh tulD r ck-% o wkc.    < ez   --cr yw G-y-
                     '

                    tn -ïox-                                                     xot.o 'ka-c-                                                                  ---    .-


        t!'
          kô 1..q% c.&.-M K tauùo uo au
                         .-                  ''s K kqk< as-tpaç-ut-,
                                                              ..-                                       -                                  -



     wg            '
                                    SxeT'Em q.ù-  -V-
        o n AM '  su n t f- .& M )-t1 lmo$% .r -%..s.
                              -                              q.%G ôu'Uta%-.       u-?--> .%.cf-#%
                                                                                            -   -
    SM -se.'ï-W ofvn pkcx.      t--s-tr-sSM L.-o-sal.c-
                                                      .c t.fvà-ee- uoa%-?-% ko -.                                       .
    .                    s                                                                                  ,                                          .
                              .                                                                                                                                , m.

.
    ï.o-.-ha.
            S--9-c&r
                   =' -C-AG œW--W- -tW 1-
                                        .-+-:&Q-o-W K-A-
                                                       V-6o yw yzyp
                                                                 ,--o.
                                                                     s.
                                                                      -
                                                                      ..
                                                                       y--                                      !                                                              .r
                                                                                                            .                                                                       .
    (:r-
      N-oo.e-
            to-c-k-kC'--5-<rcL
                             .-#..L xo Ab'SN'V :oG-G Lwh-b-
                                                          xMt-ïwc-
                                                                 ' -co ç:s s oh-
                                                                               n-ca'                            .
                                                                                                                    '
         '
                   .n x- ges
             Lak t-r        'ssi kn'soo h it woo tsà-aouo cn '
                                          - -                  404-0 'h'.s uo p                                         -



        .çaktta-c4--M. RG Q&-e-%-tL-to.(+,A-cY-to-x       k'
                                                           >---x .c.-+0.   :-
                                                                            .q
                                                                             -T-Q-&.B nû. i
                                                                                        '           '

        (l-L-&-u
               U-oo %-l-ozuo-rû-
                             - s--o-s-o pï-$s  .-û'w-d-%.-s-s-f-'-rxo.ù-p-ccs-co-cc
                                                                                  .--.-tn'euz-'
         !                         '
                     '-s=G ê-or G'x
            '% -w &--ï
         t-o-                     ' cx. ô.--
                                           q'% -
                                               k- t---
                                                - -   G œ o.
                                                          - :-%.-.c-#'-e-c.+-kxc-A '.
                                                                                    %-B'
                                                                                    -   r-                              .-             .



                 '           x ' ô a t-cc s kxoo %L '          t% St)s'  ?'tc i.p-o..s ' qh                                                                - - .



            q o &-.
                  +-ï.<-Ao-k-< kn
                                -a
                                 's -or-v kJo.0-%-'
                                                  b-f-
                                                     ,t'
                                                       > .t)-h
                                                             '-o-'
                                                                 f=- uD
                                                                      x-h-i%-='--P-GsSitk-.-
    -.
     1 -..%'s L+-.
                 (
                 a G.
                    c'.
                      A
                      =s--on w-
                              b.-t
                                 Rc-s--o-sip-k
                                             tc-)o-n-y-oac-e-s.
                                                              -
                                                              '
                                                              to-ïa
                                                                  - cz>-s'                      .                                ,.



            é--L-
                cs-ça* .                                                                                ,                        - - -
                 -
                     0'
                     '
                     --a;'s=s-
                             #.a-
                                Y-c-v hû'oW-e-C.
                                             n .
                                                 Lf--œ <-h-% -G-K-ouao oa.&c.
                                                                            r-- >--..L.-> .Gs#
                                                                                             -a'%
                                                                                                --'h'.ö-
                                                                                                       ùsU- .                                          .

                                                                    ,

            NN.
            - K-.-C,D u.
                       t-o uunG A.s-ftx'
                                       k-qkn
                                          .-X
                                            -=B-r L q.o-U-f-r-lr -cl-%-ta-<--u%->'- .
                                                                                    nJ, ö-%'
             '
             Pcuk 'c,
                  k--C A
                       =-0-.
                           %-p-o .-             .                           .                               .       .        .                 .                           .




                                      '
            C'         ,-0 Y---
             -k-A-tNN k.    * cr-m -tû-'vnçqB 1- o cJ-d-o--n1. Quko c h tqo '
                                          - -                               ç-dl                                                  .-                       -



                                           Poll'E'& o & P-(%.r-l1'
                                                                . orD-T-n r
                                                                          --
                                                          '
                                                               Le.B4'Le-M L o t Tush'c-c
                 Case 7:19-cv-00004-GEC-PMS Document 1 Filed 01/04/19 Page 9 of 12 Pageid#: 9



                                        d..
                                          k%.'
                                             x.>- -n
        W'--.&-0-t)-0-rm-&'A--co-mL. 1-1-a->- .C
                                               --
                                                .'
                                                 k-=-ö-C--4u'-s,f>-'
                                                                   uo.rb-'tr-d-L'-%- %-q-cv-x0-6 .0-%
         -W
          '--So 9 rcu e-U'tckf-o c.c -%-.&-+-*- -RoJ- o-'bA'-& 'tl L-
                     '
                      .-       -          - . ..          -             2--'t%
                                                                        - -  ---ï--Ok)% '
                                                                                .       .x'-'î
                                                                                           - .GS tto Y                                                               - -       .       -                                                        .           ..       -       - .-        ..



                        ' o & t-na'.
                                   fxs 't&>c tc ù)v-4''U
                                                       ' G'uç.ôfx-.      kq v û U d:1Lua Ai s
        Co-p-xr-'h s''
                     l oo l& '
                             b.-
                               R-U s & LG%v ïA-ïQn
                                                --ouqzrx do
                                                          -c'o crnc-C-A-G -en ro-+.o.
                                                                                    z
                                                                                    'n .
                                                                                       t
                                                                                       '.o-
                                                                                          %
                         '     1tu i % A*>c cfv 'ccv' o-o o:nuq-        uA-t-o-um-o-'
                                                                                    ïG
         Sf-P# fLrao-kor-t- a-R-l-A co-l-G-=q-Jn-&-o-L't
                                                       -.oib-6-t--%-LL-9tCh'
                                                                           tG-CL-L'- G'r 1k4
         .   5V oua A- 4k.
                        -.-c.
                            l LL o-x -e-ùk-Lo-qS-n -
                                                   & L-f
                                                      /.-r- L9.-u3'--$-ïLk--Gr-
                                                                            - tecs-.
                                                                                   -*
                                                                                    r-L c'ï â rh
             $
             M.A-
             =  q
                '4.-Lo-j-a.
                         .o-tùw /bïR..t.quto uuo> '
                                                  .x-wA-B.
                                                         '-cv-kwM '-q
                                                         s          --L'-& &-0-.x .œA
                                                                                    - -kt;-M
                                                                                           ,. LG-
             ,                                                      .                           .                ,.                 .                           . w '
             *       - ..  13e Co.S L.
                                     '%-
                                       'S ko0- = htkxa-o-
                                                        t f.o-   -o-5-$.S.A
                                                             +- A'        -a.  , t)tt.
                                                                           .'1)b-  .
                                                                                   ,
                                                                                   %-'-= As
                                                                                          6a--    %--x-1-0-N
                                                                                            'c.&>--        *. .QL6-
                                                                                &'%'
          4,L
            'û1 :-t=tG- .A'L-k
                      .      s-       ,-J,-f
                              n.tz-aB-t     .
                                            s.T--q-v-c-ûS'+-.-.>
                                             o-     .-         .- r-tt-%-LL 0.* .<-7.-/-.
                                                                                        1 CN 'y---t-                                                                                                               -
                                                                                                   KN
         clcon e kaA-el-é'
                         - 04 n:lv%-    q.,-t1o-&-c-'
                                                    t-G-.-%'--xs-cxe--''z.<'r-uG Lî o f/L-C.A-l-c,d. ea                                                                                                                -


                                                                    '               f.                                                                                                 'x              .
                                                                                                                                                                                                               *

                                         ot-1-kV-.-
                                                  t)k- à.%bkb'->---
                                                                  A--t C-
                                                                        .-u'- Za.L Gà?O--9-Q3
                                                                                            -î-fhGt-A*
                                                                                                     --S.
                                                                                                        f-.
                                                                                                          C.
                                                                                                           tl
                                                                                                            -F-,                                                                                                                               .
                 .
                              tA-l
                              -  M .)-&. .                     .-



                                         -f
                      v r &'s'+- uuzq xzx- wro'à-
                                               xca.
                                                  '.
                                                   s >.- a-<
                                                           - -bo'i-A--
                                                                     èt-to--ko-Wxu'V * 7tv't.' -t% f .
                          *           -                                                                                                                                                                                                                              w
    .            . v-%.d.
                 on     s.n &rB-lx-o-cz-Is
                                         ,- o-p
                                              .-f-fL-?.    wy
                                                       -o-o-.-.,
                                                              .%. -t-
                                                              --%   .n -.-=.        -'
                                                                              ;-r-cso.S-yx
                                                                                         -xn -
                                                                                             q w-sj$a
                                                                                                   --ï-
                                                                                                      %                                                                                                                                                              .



             0,t-ç-r
                   .
                   -
                   q.cJm
                       % -s'-'
                             io..
                                t.
                                 u=* q.
                                      --
                                       .L.
                                         m t-t-.'
                                                o-L&).6A-
                                                        uA.-L-
                                                             U-'G %-c .
                                                                      b-+'.-.fhw
                                                                              ---c-&-s
                                                                                     ''-
                                                                                       +*-1A =oo -M- %<
                                                                                                      - -ï-t-t--
                               .                         A .                                                                              S               ..                                                               p                                     7       .
.                     1 h-G -                  .-
                                                    t='
                                                      - h5
                                                         -ûM---d..
                                                                 L.û-
                                                                    R-o                                     t-
                                                                                                             t'
                                                                                                              v-& .
                                                                                                                  (.
                                                                                                                   hlQ-.
                                                                                                                       kL-ucLa-A-f-o'
                                                                                                                                    -b-%- -%r-cn-c t=- L4-(-vLGA-
                                                                                                                                                                t=7-W-)A-
                                           '             '
                 (A.
                   cZ .-tkNil
                            --.
                              tp-f-t
                                   ,
                                   '
                                   -
                                   A= c.
                                       V -:r-.
                                       -     L..
                                               t.-t-
                                                  '.o1.
                                                      0--= -.-
                                                             'fs L-
                                                                  e-c
                                                                    xhu C>&-o.t--t-vxiz; e'ok2x-'b *-,%> o v-                             .
                                                                                                                                              .                - -    -    -       -           - - -       -       -               . -
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                               - -     .- -




             *k% -C%
                   =tstotuJG-
                            < -r-w
                                 c>
                                  -                                                                          -.
                                                                                                             %z-=.
                                                                                                                vy-tt.o-L.r .ct.
                                                                                                                      .        <. *.
                                                                                                                                xl. -y-
                                                                                                                                      .c.
                                                                                                                                        .g.
                                                                                                                                          = h(
                                                                                                                                             %'-c- .
                                                                                                                                                   0-&co.o.so
                                                                                                                                                            r qqos. .                                                          .           -       -    -        -       .


                        o  .                                                    '                       .             >
             d (>kzc-A-
                 - -  -+-.     a
                          ma.ï-&.à-ïn -%- -&-kAm-. pt)e-ö-e.
                                  .
                                                               da
                                                           wk r'-g leîjr y
                                                                         .
                                                                         'u -în Ljub
                                                                                  g.'
                                                                                    yx
                                                                                     *ctt'Ay.s
                                                                                             g.- - -uy-u
                                                                                             .
                                                                                             -         .l,
             t &qk
                 r-hù-dc.eo oa&                                                                s
                                                                                               ' L ofn4-/
                                                                                                        .w'v& Nc
                                                                                                             - o-ou                                   - -      k     .-   L0-W'czra(w4a'cc
                                                                                                                                                                                         .u i-+ #ov-co--$-
                                                                                                                                                                                                         'd
                                                                                                                                                                                                          ..
                               or
             m -X= e-A L-N-o -c' -N%
                                   .
                                   '.-Aw
                                   -
                                   AXS?>-'
                                         C-fLrvnr-n'ïlx-ia'x.
                                                            rtAN--&-t'-
                                                                    . .sna Y
                                                                           --tl-cl.-Y #-&o.
                                                                                          %--V.s--
                                                x                                                                                                 .
         4h
          -o-'        --+.
             î-i-co-uux  - czasc-'
                                 k
                                 z m m-=e rw k-oe?-o-u -b'--' ksluelak'
                                                                      = .u -=r w-'uca -u o. o-k<- - -                                                                                      .




          1 q kJc b t':c.cx A.c $-& an
                                     ' .Ce-A-6.ct 0.ot.+s .A   '%xc-thvucs'+ r L-  co re'  ls'
             '
           e c o m s-o-+ c d-s-
                           -   +*+ u' m . f-ch'Eo'-q.-.o-A-#'
                                                            .a.c-
                                                             - - 4 b' +las-+,
                                                                            -$Jb-ce
                                                                                  -s-c-cl.uonc.o- 4%
         Ct
          v'o+ (hA'c .L.
                       d.        --                                                                                        .
                                                                                                                                                      -
                                                                                                                                                                                               .



            J                C.t:A .-co#- k %ncwlo-u-i-y
                             .                               -xaë-J-.8 .t
                                                                             % o t c--o-o-.
                                                                                       .
                                                                                             &-4-
                                                                                                - s'7-u-...               ..-   .   . w
                                                                                                                                                            '
                                                                                                                                                                                                                                   .                             .              -   ..
                                                                                                                                                                                                       .

                            A
                            -0.:--1+-..tl-e-&-Qiï:)
                                                  *'
                                                  --5&k5 --+.L-=            .iqocA i xo k-rq-u-rl.                                                                                                                         -
                 Case 7:19-cv-00004-GEC-PMS Document 1 Filed 01/04/19 Page 10 of 12 Pageid#: 10




                X L='
                    N= ï                  :%
                       't M K.,-G s-fo.ru-u
                                      -                                                                           C. '.& -1'
                                                                                                                   LRJ    f3:,                         '
                                                   tO tl d,ou=+-S-   4'Y--c.&q-
                                                                             -
                                                                             -  .
                                                    Q .o,G LX--'?x3-S
                                                                    d                                                                     '
                                                     '
                                                     G%q ! LV !
                                                              b9-' a h-Q-%-D-%1 C)S
                                                                   .     -




                                              s                                                '                                              -.

                         C> '
                            ïo'
                             i
                             ;-a&
                                '*
                                 -. > h-.-g-
                                           *
                                           r
                                           '
                                           u-to-=-u'-0                       .            .




                         '
                                                         .
                                                             lo-kï-& -o ef Sh-O
                                                             '-



                                                             Pa-o.Q)o#
                                                                     ' q 3%
                                                             LhqctxNom v tp-uA.a tàé-o-
                                                                                      .i
    '
                                                                                                                                                   .

                '.. .                                                                                        .        .       .                            .   -
m       .



                          Cuea
                             '= B ' n % ,
                             e          -o c-fa-cu-k-%
                                                  - k-             - w                             ,             .-                   .



                                                                  t-p-kï-c.o-u-GA---S'tX C-I        .
                                                                    P.o,Z0: 73 %                                                                                   -



                                                                    L qoct'ah om ,UA' '      ahsoz-
                                 .
                                 s

                             C-*.
                               (-
                                xton.q-=
                                       :m.
                                         t-..
                                            -t4
                                              -sr
                                                x-b.s.
                                                     v-
                                                      y-.,
                                                        ys-y.aua
                                                               jym jjj
                                                              3.ào f'uf-M-'
                                                                          x-st
                                                                             -.,
                                                                               - ao& 4ao-or                                               '
                                                               ?,o.'G ox qtmb
. ..              . .N                    .                       1% c%xb-o-<-
                                                                             A--0-7 y-%.
                                                                                  -   .$'-QS

            .
                . .. .               C.txx
                                      . . on
                                           .-.. .
                                                qao.'.-M .Ra
                                                          . -
                                                            lIf-r1nov
                                                             ....  m. .A -&-v.
                                                                             at.
                                                                               t.
                                                                                occ-llt                  p
                                                                                                                          '       .           '




                                          .
                                                                         Z îY V=t
                                                                             ''  '-F'
                                                                                   -ha
                                                                                     - sh = ->
                                                                                          .-  - ..c
                                                                                                  !- ft-.coc
                                                                          P-o-.
                                                                              -è..u5'
                                                                                    .-')-bU         -.
                                                                             Lqnctnburet 0pz,%
                                                                                             . cû.
                                                                                                 g     ...
  Case 7:19-cv-00004-GEC-PMS Document 1 Filed 01/04/19 Page 11 of 12 Pageid#: 11




Y%uo'
   < k=    u 't Ak..-c .c,
              - .       -
                        .'t-
                           %...
                             '.ok--- t
                                -'   w-
                                      -uocv
                                         . . or
                                              vi fA..                      .       ,, v
                    go$'l
                        'cL ùcfmn'   kcnt-
                                         esA- a4%oA
                    (0%--
                        't,
                          'Lr-l-ïi
                                 - oyo-b
                    .
   .
                    L       cjry'
                                v o'lNltP()
                                          'j-
                                            4(.
                                              '.
                                               ,C       rw;Q.
                                                            vwY fm j?
                                                                    .W-k

t-uw-kv-nQ -'.--
               '%
                ! c-
                   'Cat
                      k4
                       -'us-0-
                             4 u% o-
                                   k-
                                    xbM -e-i-:w
   Q                    c-ou sw s.uy-
                                    s-
                                     'A
                                      --t'o-w       '                 ' '
                        %o ï J-œo t--% SY<-1:.rJ.#'
                         Loïoolab k
                                - 3'
                                   bncks(q.A
                                           - q.
                                              6L'
                                                b%
Case 7:19-cv-00004-GEC-PMS Document 1 Filed 01/04/19 Page 12 of 12 Pageid#: 12




                                                                      m
                                                                      Xx

                                                                      #
                         9                                            7-
                                                                      O

                         RY
                  Ja
                     u   .
                    '    G '
                    :
                         %
